UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6417



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


DENNIS IVAN GREEN,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-87-28-BO, CA-0-155-5-BO)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dennis Ivan Green, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis I. Green appeals the district court’s orders denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001) and

denying his motion for reconsideration.   We have reviewed the rec-

ord and the district court’s opinions and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.    United States v.

Green, Nos. CR-87-28-BO; CA-0-155-5-BO (E.D.N.C. June 5, 2000 &

Jan. 11, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2